Citation Nr: 0532743	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-03 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In November 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reveal that the veteran received 
treatment for muscle spasms in the lumbosacral area of the 
back in January 1968.  The veteran alleges that since his 
period of service he has continuously experienced problems 
with his lower back, and that these symptoms were thereafter 
exacerbated in an April 1996 motor vehicle accident.  

During a November 2004 travel Board hearing, the veteran 
testified that he was currently receiving treatment for 
muscle spasms in his back at the Dallas VA Medical Center 
(VAMC).  While Dallas VAMC treatment records dated from June 
2002 through July 2002 are of record, there is no indication 
that the RO requested complete copies of all the veteran's VA 
treatment records.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  
Therefore, the RO should obtain and associate with the record 
all outstanding pertinent medical records from the Dallas 
VAMC.

Moreover, the Board notes that the veteran has not undergone 
a VA medical examination specifically for the purpose of 
determining if any currently diagnosed low back disability is 
etiologically related to his military service.  For this 
reason, additional VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should request the veteran to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of low back disability during 
or subsequent to service, or to provide 
the identifying information and any 
authorization necessary to enable the RO 
to obtain such evidence on his behalf.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  In any event, the RO should undertake 
all necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment 
and evaluation from the Dallas VA Medical 
Center.

4.  Thereafter, the RO should schedule 
the veteran for a VA examination for the 
purpose of determining the etiology of 
any currently diagnosed low back 
disorder.  

The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  

The examiner should render an opinion as 
to whether any current low back disorder 
was at least as likely as not (i.e., a 50 
percent or greater likelihood) in 
existence prior to the veteran's April 
1996 motor vehicle accident and, if so, 
whether it is at least as likely as not 
that such disability is related to the 
veteran's period of service.  

The report of examination should include 
a complete rationale for all opinions 
rendered.  If an opinion can not be 
expressed without resort to speculation, 
the examiner should so indicate.

5.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to 
the Board.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


